In re Foreman Jr., Eddie; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. L, No. 65,685.
Relator represents that the district court has failed to act timely on an application for post-conviction relief and motion to recuse trial judge with petition and order for judge ad hoc to try motion to recuse filed on or about November 7, 2012. If relator’s representation is correct, the district court is ordered to consider and act on the applications. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.